 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 1 of 17 Page ID #:280




 1

 2

 3
                        UNITED STATES DISTRICT COURT

 4                     CENTRAL DISTRICT OF CALIFORNIA
 5

6 .M., a minor, by and through her         ) CASE NO: 2:20-cv-11174 FMO
   guardian Ad Litem,EDWARD TAPIA, ) (JEMx)
7 ;DWARD TAPIA,CHERYL TAPIA-               )
8 :UFENER and BRIANNA PALOMINO,) STIPULATION RE:
   ndividually and as Successors-In-Interest)
9 ~ Decedent,EDWARD BRONSTEIN, )                       PROTECTIVE
10                                                   ORDER
                Plaintiffs,                      )
11
12   s.                                          )

13   IOE CHP OFFICERS 1-10, and DOES )
14   1-20,Inclusive,                 )

15
                Defendants.                      )
16

17
     Heir Guardian Ad Litem, AUNDREAbII
18   HERYL ROSA WAGNER,Individually
     id as Successors-In-Interest to Decedent,
19   DWARD BRONSTEIN
20                            Plaintiffs,
21

22

23 iTATE OF CALIFORNIA a public entity;
   CALIFORNIA HIGHWAY PATROL,a
24 public entity;DOE CHP OFFICERS 1-10,
   AND DOES 11-20, inclusive,
25
                              Defendants.
26

27

28

                      STIPULATION RE:.~P~6~P6~£~D] PROTECTIVE ORDER
 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 2 of 17 Page ID #:281




 1          Plaintiffs I.M., a minor, by and through her Guardian Ad Litem, EDWARD TAPIA,
 2   EDWARD TAPIA, CHERYL TAPIA-RUFENER and BRIANNA PALOMINO,E.W., a minor,
 3   by and through her Guardian Ad litem Aundrea Cheryl Rosa Wagner, L.W., a minor, by and
4    through his Guardian Ad Litem Aundrea Cheryl Rosa Wagner, Individually and as Successors-
 5   In-Interest to Decedent, EDWARD BRONSTEIN,and Defendant STATE OF
6    CALIFORNIA, ACTING BY AND THROUGH THE CALIFORNIA HIGHWAY
 7 PATROL, a public entity, by and through their respective counsel, hereby stipulate and
 8   agree as follows:
9
10 ID       A.     PURPOSES AND LIMITATIONS
11          Discovery in this action is likely to involve production of confidential, proprietary
12   or private information for which special protection from public disclosure and from use
13   for any purpose other than prosecuting this litigation may be warranted.
14          Accordingly, the parties hereby stipulate to and petition the Court to enter the
15   following Stipulated Protective Order. The parties acknowledge that this Order does not
16   confer blanket protections on all disclosures or responses to discovery and that the
17   protection it affords from public disclosure and use extends only to the limited
18   information or items that are entitled to confidential treatment under the applicable legal
19   principles.
20          The parties further acknowledge, as set forth in Section 12.3, below, that this
21   Stipulated Protective Order does not automatically entitle them to file confidential
22   information under seal and that Local Civil Rule 79-5 sets forth the procedures that must
23   be followed and the standards that will be applied when a party seeks permission from
24   the Court to file material under seal. The parties agree that this protective order does not
25   waive the parties' rights to object to discovery demands or requests for documents
26   and/or information.
27
28

                         STIPULATION RE:                PROTECTIVE ORDER
 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 3 of 17 Page ID #:282




 1          B.      GOOD CAUSE STATEMENT

 2          Defendant State of California, acting by and through the California Highway Patrol

 3 (State), may be producing documents concerning its confidential internal policies, which

4    documents are generally unavailable to the public. The disclosure of this information may

 5   jeopardize the security of the State's operations, and jeopardize the safety of peace officers.

6    Defendant may also be producing documents that contain personal and confidential information

 7   regarding individuals which information is generally unavailable to the public, including peace

 8   officer personnel records. The disclosure of this information to the public may violate those

9    individuals' privacy rights. Defendant may also be producing video, audio and still photo

10   images related to the traffic stop or death at issue in this Action, which is generally unavailable

11   to the public. Additionally, Defendant may be producing investigation reports, which are

12   generally unavailable to the public, the disclosure of which could violate individuals' privacy

13   rights and jeopardize the safety of officers. Accordingly, to expedite the flow of information, to

14   facilitate the prompt resolution of disputes over confidentiality of discovery materials, to

15   adequately protect information the parties are entitled to keep confidential, to ensure that the

16   parties are permitted reasonable necessary uses of such material in preparation for and in the

17   conduct of trial, to address their handling at the end of the litigation, and serve the ends of

18           a protective order for such information is justified in this matter. It is the intent of the

19   parties that information will not be designated as confidential for tactical reasons and that

20   iothing be so designated without a good faith belief that it has been maintained in a

21   ;onfidential, non-public manner, and there is good cause why it should not be part of the public

22   •ecord of this case.

23   ~.     DEFINITIONS

24          2.1     Action: I.M., et al. v. State of California, et al. Case No. 2:20-cv-11174

25          2.2     Challenging Party: A Party or Non-Party that challenges the designation

26   of information or items under this Order.

27

28

                            STIPULATION RE:[F~6'P'6~~B}PROTECTIVE ORDER
 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 4 of 17 Page ID #:283




 1          2.3       "CONFIDENTIAL" Information or Items: Information (regardless of
 2   how it is generated, stored or maintained) or tangible things that qualify for protection
 3   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 4   Statement. This also includes: (1) any information copied or extracted from the
 5   Confidential Information;(2) all copies, excerpts, summaries, abstracts or compilations
 6   of Confidential Information; and (3) any testimony, conversations, or presentations that
 7   might reveal Confidential Information.
 8          2.4       Counsel: Counsel of record for the parties to this civil litigation and their I
 9   support staff.
10          2.5       Designating Party: A Party or Non-Party that designates information or
11   items that it produces in disclosures, in responses to discovery, or pursuant to court order
12   as "CONFIDENTIAL."
13          2.6 Disclosure or Discovery Material: All items or information, regardless of
14   the medium or manner in which it is generated, stored, or maintained (including, among
15   other things, testimony, transcripts, and tangible things), that are produced or generated
16   in disclosures or responses to discovery in this matter.
17          2.7       Expert: A person with specialized knowledge or experience in a matter
18   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
19   expert witness, or as a consultant in this Action.
20          2.8       Final Disposition: Final disposition shall be deemed to be the later of
21 (1) dismissal of all claims and defenses in this Action, with or without prejudice;
22   or (2) final judgment herein after the completion and e~austion of all appeals,
23   rehearings, remands, trials, or reviews of this Action, including the time limits for
24 filing any motions or applications for extension of time pursuant to applicable
25   law.
26          2.9       House Counsel: Attorneys other than Counsel (as defined in paragraph
27 2.4) and who are employees of a party to this Action.
28

                           STIPULATION RE:[~P6S`~B]PROTECTIVE ORDER
  Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 5 of 17 Page ID #:284




 1          2.10   Non-Party: Any natural person, partnership, corporation, association or ~

 2   other legal entity not named as a Party to this action.

 3          2.11   Outside Counsel of Record: Attorneys who are not employees of a party
 4   to this Action but are retained to represent or advise a party to this Action and have

 5   appeared in this Action on behalf of that party or are affiliated with a law firm that has

 6   appeared on behalf of that party, and includes support staff.

 7          2.12 Par :Any party to this Action, including all of its officers, directors,

 8   boards, departments, divisions, employees, consultants, retained experts, and Outside
 9   Counsel of Record and their support staffs.

10          2.13 Producing Party: A Party or Non-Party that produces Disclosure or

11   Discovery Material in this Action.

12          2.14   Professional Vendors: Persons or entities that provide litigation support i

13   services (e.g.,    photocopying,     videotaping, translating,   preparing   e~chibits   or 'I~
14   demonstrations, and organizing, storing, or retrieving data in any form or medium) and

15   their employees and subcontractors.

16          2.15   Protected Material: Any Disclosure or Discovery Material that is
17   designated as "CONFIDENTIAL."

18          2.16   Receiving Party: A Party that receives Disclosure or Discovery Material

19 from a Producing Party.

20 3.       SCOPE

21          The protections conferred by this Stipulation and Order cover not only Protected
22   Material, as defined above, but also: (1) any information copied or extracted from

23   Protected Material; (2) all copies, excerpts, abstracts, summaries, or compilations of

24   Protected Material; and (3) any deposition testimony, conversations, or presentations by

25   Parties or their Counsel that might reveal Protected Material.

26          Any use of Protected Material at trial shall be governed by the orders of the trial

27 judge. This Order does not govern the use ofProtected Material at trial.

28

                         STIPULATION RE:[~6~'6~B]PROTECTIVE ORDER
  Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 6 of 17 Page ID #:285




 1 ~~           DURATION
 2              Once a trial commences in this Action, and subject to any court order stating ~
 3     otherwise, information that was designated as CONFIDENTIAL or maintained pursuant
 4     to this protective order, and admitted at trial becomes public and will be presumptively
 5     available to all members of the public, including the press, unless compelling reasons
 6     supported by specific factual findings to proceed otherwise are made to the trial judge in
 7     advance of the trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172,
 8     1 180-81 (9th Cir. 2006) (distinguishing "good cause" showing for sealing documents
 9     produced in discovery from "compelling reasons" standard when merits-related
10     documents are part of court record). Accordingly, the terms of this protective order do
11     not extend beyond the commencement of the trial as to the CONFIDENTIAL
12     information and materials admitted as an exhibit at trial. As to all other information
13     designated as CONFIDENTIAL, even after the FINAL DISPOSITION of this litigation,
14     the confidentiality obligations imposed by this protective order shall remain in effect
15     even after FINAL DISPOSITION of this litigation as defined in Section 2.8, until a
16     Designating Party agrees otherwise in writing or a court otherwise directs.
17 ~
18 ID           DESIGNATING PROTECTED MATERIAL
19              5.1   Exercise of Restraint and Care in Designating Material for Protection.
20              Each Party or Non-Party that designates information or items for protection under
21     this Order must take care to limit any such designation to specific material that qualifies
22     under the appropriate standards. The Designating Party must designate for protection
23     only those parts of material, documents, items or oral or written communications that
24     qualify so that other portions of the material, documents, items or communications for
25 I which protection is not warranted are not swept unjustifiably within the ambit of this
26     Order.
27
28

                            STIPULATION RE:[          ~D]PROTECTIVE ORDER
 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 7 of 17 Page ID #:286




 1          Mass, indiscriminate or routinized designations are prohibited. Designations that
 2   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 3   to unnecessarily encumber the case development process or to impose unnecessary
 4   expenses and burdens on other parties) may expose the Designating Party to sanctions.
 5         If it comes to a Designating Party's attention that information or items that it
 6   designated for protection do not qualify for protection that Designating Party must
 7   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 8         5.2     Manner and Timing of DesiEnations. Except as otherwise provided in
 9   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
10   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
11   under this Order must be clearly so designated before the material is disclosed or
12   produced.                                                                                   I
13         Designation in conformity with this Order requires:
14         (a) for information in documentary form (e.g., paper or electronic documents, but
15   excluding transcripts of depositions or other pretrial or trial proceedings), that the
16   Producing Party affix at a minimum, the legend "CONFIDENTIAL" or words of a
17   similar effect, and that includes the case name and case number (hereinafter
18 "CONFIDENTIAL legend"), to each page that contains protected material. If only a

19   portion of the material on a page qualifies for protection, the Producing Party also must
20   clearly identify the protected portions) (e.g., by making appropriate markings in the
21   margins).
22          A Party or Non-Party that makes original documents available for inspection need
23   not designate them for protection until after the inspecting Party has indicated which
24   documents it would like copied and produced. During the inspection and before the
25   designation, all of the material made available for inspection shall be deemed
26 "CONFIDENTIAL." After the inspecting Party has identified the documents it wants

27   copied and produced, the Producing Party must determine which documents, or portions
28


                        STIPULATION RE:                 PROTECTIVE ORDER
 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 8 of 17 Page ID #:287




 1   thereof, qualify for protection under this Order. Then, before producing the specified
 2   documents, the Producing Party must affix the "CONFIDENTIAL legend" to each page
 3   that contains Protected Material. If only a portion of the material on a page qualifies for
 4   protection, the Producing Party also must clearly identify the protected portion(s), e.g.,
 5   by making appropriate markings in the margins.
6          (b) for testimony given in depositions that the Designating Party identifies the
 7   Disclosure or Discovery Material on the record, before the close of the deposition all
 8   protected testimony.
9          (c) for information produced in some form other than documentary and for any
10   other tangible items, that the Producing Party affix in a prominent place on the exterior
11   of the container or containers in which the information is stored the legend
12 "CONFIDENTIAL." If only a portion or portions of the information warrants protection,
13   the Producing Party, to the extent practicable, shall identify the protected portion(s).
14            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
15   failure to designate qualified information or items does not, standing alone, waive the
16   Designating Party's right to secure protection under this Order for such material. Upon
17   timely correction of a designation, the Receiving Party must make reasonable efforts to
18   assure that the material is treated in accordance with the provisions of this Order.
19 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
20            6.1   Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court's Scheduling
22   Order.
23            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37.1 et seq.
25            6.3   The burden of persuasion in any such challenge proceeding shall be on the
26   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
27   to harass or impose unnecessary expenses and burdens on other parties) may expose the
28

                         STIPULATION RE:[~            8} PROTECTIVE ORDER
 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 9 of 17 Page ID #:288




 1   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
 2   the confidentiality designation, all parties shall continue to afford the material in
 3   question the level of protection to which it is entitled under the Producing Party's
4    designation until the Court rules on the challenge.
 5   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 6         7.1    Basic Princiules. A Receiving Party may use Protected Material that is
 7   disclosed or produced by another Party or by a Non-Party in connection with this Action
 8   only for prosecuting, defending or attempting to settle this Action. Such Protected
9    Material may be disclosed only to the categories of persons and under the conditions
10   described in this Order. When the Action has been terminated, a Receiving Party must
11   comply with the provisions of Section 13 below(FINAL DISPOSITION).
12         Protected Material must be stored and maintained by a Receiving Party at a
13   location and in a secure manner that ensures that access is limited to the persons
14   authorized under this Order.
15         7.2 Disclosure of"CONFIDENTIAL" Information or Items. Unless otherwise
16   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
17   may disclose any information or item designated "CONFIDENTIAL" only to:
18        (a) the Receiving Party's Counsel of Record in this Action, as well as employees
19   of said Counsel of Record to whom it is reasonably necessary to prosecute or defend this
20   Action;
21        (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure
22   is reasonably necessary to prosecute or defend this Action, and who have signed the
23 "Acknowledgment and Agreement to Be Bound"(Ex. A);
24        (c)the court and its personnel;
25        (e) court reporters and their staff;
26
27
28

                        STIPULATION RE:[P~@~6~8}PROTECTIVE ORDER
 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 10 of 17 Page ID #:289




 1         (~ professional jury or trial consultants, mock jurors, and Professional Vendors to
 2   whom disclosure is reasonably necessary for this Action and who have signed the
 3 "Acknowledgment and Agreement to Be Bound"(Ex. A);
 4         (g) the author or recipient of a document containing the information, or a
 5   custodian or other person who otherwise possessed or knew the information;
6         (h) witnesses and attorneys for witnesses during their depositions, in the Action to
 7   whom disclosure is reasonably necessary provided:(1) the deposing party requests that
 8   the witness sign the form attached as E~ibit "A" hereto; and (2) they will not be
 9   permitted to keep any confidential information unless they sign the "Acknowledgment
10   and Agreement to Be Bound"(E~ibit "A"), unless otherwise agreed by the Designating
11   Party or ordered by the court. Pages of transcribed deposition testimony or e~ibits to
12   depositions that reveal Protected Material may be separately bound by the court reporter,
13   and may not be disclosed to anyone, except as permitted under this Stipulated Protective
14   Order; and
15        (i) any mediator or settlement officer, and their supporting personnel, mutually
16   agreed upon by any of the parties engaged in settlement discussions and who have
17   signed the "Acknowledgment and Agreement to Be Bound"(Ex. A).
18         7.3.    Counsel making the disclosure to any qualified person described herein
19   shall retain the original executed copy of the Nondisclosure Agreement until sixty (60)
20   days after this litigation has become final, including any appellate review, and
21   monitoring of an injunction. Counsel for the Receiving Party shall maintain all signed
22   Nondisclosure Agreements and shall produce the original or electronic signature page
23   upon reasonable written notice from opposing counsel. If an issue arises regarding a
24   purported unauthorized disclosure of Confidential Information, upon noticed motion of
25   contempt filed by the Designating Party, counsel for the Receiving Party may be
26   required to file the signed Nondisclosure Agreements, as well as a list of the disclosed
27   materials, in camera with the Court having jurisdiction of the Stipulation.
28

                        STIPULATION RE:                PROTECTIVE ORDER
 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 11 of 17 Page ID #:290




 1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 2         IN OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation that
 4   compels disclosure of any information or items designated in this Action as
 5 "CONFIDENTIAL," that Party must:

6         (a) promptly notify in writing the Designating Party. Such notification shall
 7   include a copy of the subpoena or court order;
 8        (b)promptly notify in writing the party who caused the subpoena or order to issue
9    in the other litigation that some or all of the material covered by the subpoena or order is
10   subject to this Protective Order. Such notification shall include a copy of this Stipulated
11   Protective Order; and
12        (c) cooperate with respect to all reasonable procedures sought to be pursued by
13   the Designating Party whose Protected Material may be affected.
14          The Party served with the subpoena or court order shall not produce any
15   information designated in this action as "CONFIDENTIAL", unless the Party has
16   obtained the Designating Party's permission or an order from the court from which the
17   subpoena or order issued. Nothing in these provisions should be construed as authorizing
18   or encouraging a Receiving Party in this Action to disobey a lawful directive from
19   another court.
20   9.     A   NON-PARTY'S          PROTECTED          MATERIAL         SOUGHT        TO    BE
21   PRODUCED IN THIS LITIGATION
22        (a) The terms of this Order are applicable to information produced by a Non-
23   Party in this Action and designated as "CONFIDENTIAL." Such information produced
24   by Non-Parties in connection with this litigation is protected by the remedies and relief
25   provided by this Order. Nothing in these provisions should be construed as prohibiting a
26   Non-Party from seeking additional protections.
27

28


                        STIPULATION RE: H'~~F'A~E~] PROTECTIVE ORDER
 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 12 of 17 Page ID #:291




 1         (b)In the event that a Party is required, by a valid discovery request, to produce a
 2   Non-Party's confidential information in its possession, and the Party is subject to an
 3   agreement with the Non-Party not to produce the Non-Party's confidential information,
4    then the Party shall:
 5                (1) promptly notify in writing the Requesting Party and the Non-Party that
6                  some or all of the information requested is subject to a confidentiality
 7                 agreement with allon-Party;
 8                (2) promptly provide the Non-Party with a copy of the Stipulated
9                  Protective Order in this Action, the relevant discovery request(s), and a
10                 reasonably specific description of the information requested; and
11                (3) make the information requested available for inspection by the Non-
12                 Party, if requested.
13         (c)If the Non-Party fails to seek a protective order from this court within 14 days
14   of receiving the notice and accompanying information, the Receiving Party may produce
15   the Non-Pariy's confidential information responsive to the discovery request. If the Non-
16   Party timely seeks a protective order, the Receiving Party shall not produce any
17   information in its possession or control that is subject to the confidentiality agreement
18   with the Non-Party before a determination by the court. Absent a court order to the
19   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
20   court of its Protected Material.
21   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Stipulated Protective Order, the Receiving Party must immediately:(a) notify in writing
25   the Designating Party of the unauthorized disclosures,(b) use its best efforts to retrieve
26   all unauthorized copies of the Protected Material, (c) inform the person or persons to
27   whom unauthorized disclosures were made of all the terms of this Order, and (d) confer
28

                         STIPULATION RE:~~]PROTECTIVE ORDER
 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 13 of 17 Page ID #:292




 1   with the Designating Party on a resolution to recall the inadvertent disclosure and
 2   determine if executing the "Acknowledgment and Agreement to Be Bound" is sufficient.
 3   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 4   PROTECTED MATERIAL
 5          When a Producing Party gives notice to Receiving Parties that certain
 6   inadvertently produced material is subject to a claim of privilege or other protection, the
 7   obligations of the Receiving Parties are those set forth in Fed. R. C. P. 26(b)(5)(B). This
 8   provision is not intended to modify whatever procedure may be established in an e-
9    discovery order that provides for production without prior privilege review. Pursuant to
10   Fed. R. Evid. 502(d) and (e), insofar as the parties reach an agreement on the effect of
11   disclosure of a communication or information covered by the attorney-client privilege or
12   work product doctrine, the parties may incorporate their agreement in the stipulated
13   protective order submitted to the court.
14   12.    MISCELLANEOUS
15          12.1   Right to Further Relief. Nothing in this Order abridges the right of any
16   person to seek its modification by the Court in the future.
17          12.2   Right to Assert Other Objections. By stipulating to the entry of this
18   Protective Order, no Party waives any right it otherwise would have to object to
19   disclosing or producing any information or item on any ground not addressed in this
20   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
21   to use in evidence of any of the material covered by this Protective Order.
22          12.3 Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with L.R. 79-5. Protected Material may only be filed
24   under seal pursuant to a court order authorizing the sealing of the specific Protected
25   Material at issue. If a Party's request to file Protected Material under seal is denied by
26   the court, then the Receiving Party may file the information in the public record unless
27   otherwise instructed by the court.
28


                        STIPULATION RE:
                                      [~B]PROTECTIVE ORDER
 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 14 of 17 Page ID #:293




 1 1 113   FINAL DISPOSITION

 2          After the FINAL DISPOSITION of this Action, as defined in Section 2.8, within

 3   30 days of a written request by the Designating Party, each Receiving Party must return

 4   all Protected Material to the Producing Party. As used in this subdivision, "all Protected

 5   Material" includes all copies, abstracts, compilations, summaries, and any other format

 6   reproducing or capturing any of the Protected Material. The Receiving Party must

 7   submit a written certification to the Producing Party (and, if not the same person or

 8   entity, to the Designating Party) by the 30-day deadline that:(1) identifies (by category,

 9   where appropriate) all the Protected Material that was returned and (2) affirms that the

10   Receiving Party has not retained any copies, abstracts, compilations, summaries or any

11   other format reproducing or capturing any ofthe Protected Material.

12   14.   VIOLATION

13         Any violation of this Order may be punished by appropriate measures including,

14   without limitation, contempt proceedings and/or monetary sanctions, following a written

15   motion and court order.

16

17 ~ IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.

18

19

20

21   Dated: July, 1
                  ,,2021                      CARRILLO LAW FIRM,LLP
22

23                                               /s/ J. Mi uel Flores
                                              MICHAEL S. CARRILLO
24
                                              J. MIGUEL FLORES
25                                            ATTORNEYS FOR PLAINTIFFS I.M., A
                                              MINOR,BY AND THROUGH HER
26
                                              GUARDIAN AD LITEM,EDWARD
27                                            TAPIA,EDWARD TAPIA,CHERYL
28

                        STIPULATION RE:[~^~~~]PROTECTIVE ORDER
 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 15 of 17 Page ID #:294




 1                                        TAPIA-RUFENER AND BRIANNA
                                          PALOMINO
 2

 3

 4

 5
        Dated: July ,~?, 2021       LAW OFFICES OF ANNEE DELLA DONNA

 6
                                    By:    /s/ Annee Della Donna
 7                                        ANNEE DELLA DONNA,
 8
                                          ATTORNEYS FOR PLAINTIFFS E.W. &
                                          L.W., MINORS,ET AL.
 9

10      Dated: July ~L? 2021              DUBIN LAW FIRM
11

12                                  By:      /s/ Eric J. Dubin
                                          ERIC J. DUBIN,
13
                                          ATTORNEYS FOR PLAINTIFFS E.W. &
14                                        L.W., MINORS,ET AL.
15

16      Dated: July ,~,2021               FARNELL &NORMAN

17
                                    By:    /s/ Ronald E. Norman
18 'I
                                          RONALD E. NORMAN,
19                                        ATTORNEYS FOR PLAINTIFFS E.W. &
                                          L.W., MINORS,ET AL.
20

21

22

23

24

25

26

27

28


                         STIPULATION RE:[~~6~E~]PROTECTIVE ORDER
 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 16 of 17 Page ID #:295




     Dated: July ~',2021               STATE OF CALIFORNIA, ACTING BY AND
 1
                                       THROUGH THE CALIFORNIA HIGHWAY
 2                                     PATROL

 3

 4
                                               SHIRLEY R. SYJLLINGER
 5                                             JOHN GREENS
                                               DEPUTY ATTORNEYS GENERAL
 6
                                               ATTORNEYS FOR DEFENDANT STATE OF
 7                                             CALIFORNIA, ACTING BY AND
                                               THROUGH THE CALIFORNIA HIGHWAY
 8                                             PATROL
 9

10         Pursuant to local 5-4.3.4, I, J. Miguel Flores, attest that Annee Della Donna, Eric
11
     J. Dubin, Ronald E. Norman and Shirley R. Sullinger concur with the content of this
12
     Stipulation for a Protective Order and have authorized the filing of the same.
13

14

15   Dated: July ~~,2021                       CARRILLO LAW FIRM,LLP
16

i~                                                          S
                                               MICHAEL S. ARRILLO
18                                             J. MIGUEL FLORES
                                               ATTORNEY FOR PLAINTIFFS
19

20

21
           ITIS SO ORDERED.
22

23

24   Dated:       ~~     , 2021          By:             ~• ~~~~'`~

25                                             UNITED STATES MAGISTRATE JUDGE

26

27

28

                        STIPULATION RE:
                                      [~~]PROTECTIVE ORDER
 Case 2:20-cv-11174-FMO-JEM Document 49 Filed 07/21/21 Page 17 of 17 Page ID #:296




                                             EXHIBIT A
 1

 2

 3                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 4

 5           I,                                                  [print or type full name], of
 6                                               [print or type full address], declare under
 7   penalty of perjury that I have read in its entirety and understand the Stipulated Protective
 8   Order that was issued by the United States District Court for the Central District of
 9   California on                     in the case of I.M., et al. v. State of California, et al.,

10   United States District Court Case No. 2:20-cv-11174. I agree to comply with and to be

11   bound by all the terms of this Stipulated Protective Order and I understand and

12   acknowledge that failure to so comply could expose me to sanctions and punishment in

13   the nature of contempt. I solemnly promise that I will not disclose in any manner any

14
     information or item that is subject to this Stipulated Protective Order to any person or
     entity except in strict compliance with the provisions of this Order.
15
             I further agree to submit to the jurisdiction of the United States District Court for
16
     the Central District of California for the purpose of enforcing the terms of this
17
     Stipulated Protective Order, even if such enforcement proceedings occur after
18
     termination of this action. I hereby appoint                                       [print or
19
     type full name] of                                                       [print or type full
20
     address and telephone number] as my California agent for service of process in
21
     connection with this action or any proceedings related to enforcement of this Stipulated
22
     Protective Order.
23
     Date:
24
     City and State where sworn and signed:
25
     Printed name:
26   Signature:
27

28


                         STIPULATION RE:[P           AD]PROTECTIVE ORDER
